As filed with the Securities and Exchange Commission onMay 1, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDOVEX CORP. (Exact name of registrant as specified in its charter) Nevada 46-3312262 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3279 Hardee Avenue Atlanta, Georgia 30341 (844) 633-6839 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Charles Farrahar Chief Financial Officer MEDOVEX CORP. 1735 Buford Hwy., Ste 215-113 Cumming, Georgia 30041 (844) 633-6839 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Harvey Kesner, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman FerenceLLP 61 Broadway, 32nd Floor New York, New York 10006 (212)930-9700 Jarrett Gorlin Chief Executive Officer MEDOVEX CORP. 1735 Buford Hwy., Ste 215-113 Cumming, Georgia 30040 844-633-6839 Joel Mayersohn, Esq. Roetzel & Andress, LPA 350 East Las Olas Blvd. Las Olas Centre II, Suite 1150 Fort Lauderdale, Florida 33301 (954) 462-4150 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Table of Contents If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. [ ] Largeacceleratedfiler [ ] Acceleratedfiler[ ] Non-acceleratedfiler[ ] (Do not check if asmaller reporting company) Smallerreportingcompany[X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Units, Each Consisting of One Share of Common Stock, $0.001 Par Value Per Share and One Series A Warrant (3) $ $ Shares of Common Stock Included as Part of the Units (4) Series A Warrants Included as Part of the Units (4) Shares of Common Stock Underlying the Series A Warrants Included in the Units (3) $ $ Series B Warrants (3)(4) Shares of Common Stock Underlying the Series B Warrants (3) Representative’s Unit Purchase Option (4) Units underlying the Representative’s Unit Purchase Option (“Representative’s Units”) (3) Shares of Common Stock included as part of the Representative’s Units (4) Series A Warrants Included as Part of the Representative’s Units (3) Shares of Common Stock Underlying the Series A Warrants included in the Representative’s Units (3)(5) $ $ Total $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o)under the Securities Act of 1933, as amended. Includes the offering price of shares from the units that the underwriters have the option to purchase to cover over-allotments, if any. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Pursuant to Rule416 under the Securities Act, the shares of common stock registered hereby also include an indeterminate number of additional shares of common stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. No registration fee pursuant to Rule 457(g) under the Securities Act. Estimated solely for the purposes of calculating the registration fee pursuant to Rule457(g) under the Securities Act. The warrants are exercisable at a per share exercise price equal to 120% of the public offering price per unit. As estimated solely for the purpose of recalculating the registration fee pursuant to Rule457(g) under the Securities Act, the proposed maximum aggregate offering price of the underwriters' warrants is $(which is equal to 10% of $). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities or the solicitation of an offer to buy these securities in any state in which such offer, solicitation or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDMAY 1, 2014 Units andSeries B Warrants Each Unit Consisting of One Share of Common Stock and One Series A Warrant to Purchase One Share of Common Stock We are offeringunits andSeries B Warrants in an initial public offering. Each unit consists of one share of common stock and one Series A Warrant.In addition, the holder of each unit will receive one Series B Warrant to purchase one share of common stock per unit purchased, but such Series B Warrants will not be transferable.No public market currently exists for our common stock or warrants. We are offering all of the shares of common stock offered by this prospectus. We expect the public offering price to be between $5.50and $7.00per unit, including the Series B Warrant.The units will not be certificated and the shares of common stock and Series A Warrants will trade initially as a unit, and will trade separately not later than 90 days from the date hereof, or earlier with the underwriter’s consent. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are immediately exercisable after issuance at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance, and will not be listed on any securities exchange. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. We intend to apply to list our common stock on The NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants will trade under the symbol “MDVXW,” and our units will trade under the symbol “MDVXU.”No assurance can be given that our application will be approved. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012, and, as such, we have elected to take advantage of certain reduced public company reporting requirements for this prospectus and future filings. Table of Contents Investing in our securities involves a high degree of risk. See the section entitled “Risk Factors” beginning on page15 in this prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit and Series B Warrant Total Initial public offering price $ $ Underwriting discounts and commissions(1) $ $ Proceeds to us, before expenses $ $ (1)The underwriters will receive compensation in addition to the underwriting discount and commissions. See "Underwriting" beginning on page 74 for a description of compensation payable to the underwriters. We have granted a 45-day option to the representative of the underwriters to purchase up to(i)additional units, and Series B Warrants solely to cover over-allotments, if any.The over-allotment option must be used to purchase an equal numbers of units and Series B Warrants, but such purchases cannot exceed an aggregate of 15% of the number of shares of units and Series B Warrants sold in the primary offering. The underwriters expect to deliver our securities to purchasers in the offering on or about, 2014. . ViewTrade Securities Inc. Table of Contents Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 10 Special Note Regarding Forward-Looking Statements 30 Use of Proceeds 30 Dividend Policy 31 Capitalization 31 Dilution 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Business 40 Management 55 ExecutiveCompensation 63 Transactions withRelated Persons 64 Principal Stockholders 67 Description of Capital Stock 68 Shares Eligible for Future Sale 72 Underwriting 74 Legal Matters 77 Experts 77 Where You Can Find More Information 77 Index to Financial Statements F-1 Neither we nor the underwriters have authorized anyone to provide you with information that is different from that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. When you make a decision about whether to invest in our common stock, you should not rely upon any information other than the information in this prospectus or in any free writing prospectus that we may authorize to be delivered or made available to you. This prospectus is not an offer to sell or the solicitation of an offer to buy the shares of common stock in any circumstances under which the offer or solicitation is unlawful. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information.In addition, assumptions and estimates of our and our industry’s future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors.” These and other factors could cause our future performance to differ materially from our assumptions and estimates. See “Special Note Regarding Forward-Looking Statements.” We have applied for trademarks on “MEDOVEX” and “DenerVex”. This prospectus may include trademarks, trade names and service marks that are the property of other organizations. Solely for convenience, trademarks and trade names referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and trade names. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to “Medovex” “we,” “us,” “our,” “our company” refer to MEDOVEX Corp. and its wholly-owned subsidiary, Debride, Inc.All share numbers give effect to a 2:1 reverse stock split effected in March, 2014. Overview MEDOVEX Corp.’s goal is to create better living through better medicine. We intend to build a portfolio of medical device products in areas where our world-class management team believes the largest, most targetable market opportunities exist.In September 2013, we acquired Debride, Inc. (“Debride”).Debride is a development stage company that has acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerVex device (the “DenerVex”).Debride acquired from Scott M.W. Haufe, MD (“Dr. Haufe”) all right, title and ownership of U.S. Patent 8,167,879 B2, together with all of Dr. Haufe’s rights, title and interest in and to the DenerVex.Dr. Haufe is a director of the Company.In September 2013, we entered into a Co-Development Agreement with Dr. James Andrews, a renowned orthopedic surgeon who also is a director of the Company.Dr. Andrews has agreed to evaluate the DenerVex and to seek to make modifications and improvements to such technology, as well as to strategize in the rollout of the DenerVex.See “Transactions with Related Parties”. Initial Product To date, our efforts have focused on the development of the patent-protected DenerVex device (U.S. Patent 8,167,879 B2).The DenerVex is an innovative device that we believe will improve the quality and cost effectiveness of treatment of conditions associated with Facet Joint Syndrome (“FJS”), a condition in which the joints in the back of the spine degenerate and subsequently cause back pain.The clinical efficacy of the DenerVex concept has been confirmed with a study of 174 patients with a three year follow-up to ensure efficacy of the surgery.In that clinical study, performed and published by Dr. Haufe, patients were treated using a two-step procedure of tissue scraping and electrocautery, performed separately. The resulting treatment removes the nerve endings and tissue on the facet joints that cause back pain so the nerves will not regrow, resulting in recurring back pain. We believe the DenerVex is the first device of its kind that combines tissue scraping and electrocautery simultaneously in order to achieve a long lasting solution to FJS.The DenerVex is a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The DenerVex does not require a special power source and can be connected to the cauterizing generator generally found in every operating room.While the device is still in the prototype phase, we estimate a sales price of approximately $695.00 per device, which we believe will be an attractive price point for end-users. Besides the potential cost savings from the use of the DenerVex device, we believe the procedure using the DenerVex is less evasive, faster and represents a lower risk of infection from surgery than its competitors, while offering a longer term solution to FJS than is currently available.In the procedure where the DenerVex is used, a tiny incision is made above the facet joint and the DenerVex is inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system.The physician performing the procedure inserts a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated viafluoroscopy.No other devices or tools are required beyond standard surgical tools for closure. The DenerVex is designed to be powered by (and compatible with) currently marketed electrocautery consoles currently in most procedure rooms, so no additional specialized capital equipment is required. Activation of the device results in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint takes a couple of minutes and the incision is closed with a single suture stitch. -1- Table of Contents Market According to the biomedical publication MDDI (Medical Device and Diagnostic Industry), the global medical device market in 2012 was approximately $350 billion.Our first device, the DenerVex, is targeted at the $11.5 billion global spine surgery devices market, which is largely focused on the treatment of lower back pain.It is estimated that 10% of the U.S. population, or over 31 million people, suffer from chronic lower back pain. Approximately 31% of chronic lower back pain is attributed to FJS, a condition in which joints located at the back of the spine degenerate and subsequently cause pain.Each joint in the spine has a rich supply of tiny nerve fibers that provide a painful stimulus when the joint is injured or irritated.When such joints degenerate due to wearing or tearing, the cartilage separating the joints in the spine may become thin or disappear.The bone in the joints underneath the cartilage can then produce an overgrowth of bone spurs and an enlargement of the joints, which can repeatedly send pain signals through the nerve fibers in the spine.Such pain signals can result in considerable back pain, especially when a person is in motion. Initial treatment of FJS includes a number of non-invasive, non-surgical techniques or therapies.Examples of such therapies are activity modification exercises, over-the-counter medication, chiropractic intervention and physical therapy.If those non-invasive, non-surgical approaches fail to provide long-term relief to a patient, there are currently six approaches used to remedy FJS: spinal injections, radiofrequency (“RF”) ablation (also known as radiofrequency rhizotomy or radiofrequency neurotomy), cryodenervation, pulsed RF, manual tissue scraping and electrocautery performed separately and spine fusion surgery.Management believes that the primary downsides of the current surgical approaches are as follows: · Temporary Relief.Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies are temporary, such that patients must return for repeated treatment over the course of the patient’s lifetime.Spinal injections effectiveness only lasts a period measured in months, while cryodenervation, RF ablation, and pulsed RF have generally been shown to be effective for approximately 6 months to 2 years. · Difficult to learn and teach.Manual tissue scraping and electrocautery performed separately and spine fusion procedures are specialized procedures that require a highly skilled specialist that is well-versed in endoscopy and surgical skills to administer. · Surgical mechanisms are bulky and difficult to use.Spinal injections require large, painful needles.RF ablation requires the purchase of a special power source to power its ablation needles.Manual tissue scraping and electrocautery performed separately requires four separate devices to be used that cannot be deployed simultaneously.Spinal fusion surgery is a very invasive and significant surgical procedure. · High cost. Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies must be repeatedly applied to be effective, and the cost of such repeated visits to healthcare facilities can aggregate significantly over the course of a lifetime, not to mention the cost of lost productivity due to lower back pain in between treatments. · Invasive with long recovery time. Spinal fusion surgeries are potentially risky, highly invasive surgeries that require significant recovery time with an average cost per patient of up to $80,000, plus an estimated 3 to 6 months of lost productivity in the workplace. We believe that the DenerVex represents a significant leap forward in FJS treatment, as it addresses the shortcomings listed above in the following ways: · Longer Lasting.The DenerVex is designed to provide long lasting relief from pain for patients that would otherwise be required to undergo repetitive therapies such as spinal injections and RF ablation. · Easy to teach and intuitive to use.The DenerVex combines two procedures that are currently carried out in the manual tissue scraping and electrocautery performed separately into one procedure that does not require a specialist to conduct.We intend to offer a simple one-day or weekend course featuring a cadaver lab to train physicians in usage of the DenerVex. -2- Table of Contents · Compact, next generation design.The DenerVex is an all-in-one solution that comes in a sterile, single use package. · Cost efficient.The DenerVex is a single use device, so there are no sterilization or repair costs that are associated with many medical devices.Unlike RF ablation, the Denervex does not require a specially-purchased power source, and uses the already-existing cauterization power sources currently found in almost every operating room. · Less Invasive with minimal recovery time.Use of the DenerVex represents a less invasive solution to FJS than spinal fusion surgery and can be carried out through an out-patient procedure that does not require follow-up surgery to be effective. By addressing the specific product and technology limitations outlined above (that have been raised by both patients and practitioners alike according to our market research), we believe DenerVex has the ability to greatly penetrate and expand the spine surgery device market.In order to begin our anticipated expansion into the spine surgery device market, the primary targets for the sale of the DenerVex device are pain management practitioners.There are an estimated 7,500 pain management specialists working at approximately 9,000 pain management centers and sole practitioners’ offices in the United States.We expect that the primary users of the DenerVex device will be these specialists, as well as clinicians who currently utilize interventional procedures to treat chronic back pain.Secondary targets for the DenerVex device are orthopedists and neurosurgeons, in addition to the 4,000 interventional radiologists, and 8,672 spine surgeons using one or a combination of the techniques now currently in use to treat FJS. Our Strategy Indeed, inorder to provide solutions and devices that impact the quality of patient care while simultaneously lowering costs in a rapidly changing healthcare environment, we have assembled a seasoned management team composed of individuals with both medical expertise and experience in monetizing medical devices.Dr. Haufe, who co-developed the DenerVex, was a co-founder of Debride and is a director of the Company, not only has 11 years of experience in carrying out over 450 manual tissue scraping and electrocautery procedures performed separately in order to treat back pain related conditions, but also has eight (8) years of experience designing and developing innovative and proprietary spine technologies and techniques. Patrick Kullmann, who is President and Chief Operating Officer of the Company, has nearly 30 years of experience marketing and growing companies in the healthcare, scientific and technology industries and is the author of the book “The Inventor’s Guide to Medical Technology”. We believe that other members of our management team, particularly our Chief Executive Officer, Jarrett Gorlin, provide us with the management expertise necessary to effectively manage our anticipated growth.We intend to leverage this expertise to accelerate the growth of the businesses or assets we acquire.We believe that our management team’s diverse range of experience also provides us with the flexibility to review growth and turnaround situations for underleveraged or underperforming medical devices and their parent companies. We are pursuing the following strategies: · Promoting the differentiated features of our DenerVex exclusive technology to penetrate the $11.5 billion global spine surgery devices market and establish DenerVex as a standard of care for treating FJS, as well as broadening the clinical applications of the DenerVex; · Investing in our infrastructure to broaden our market presence first in Europe, then in the U.S. and eventually worldwide, expand our global distribution footprint, and to ensure regulatory approval internationally; and · Leveraging the strength and experience of our world-class management team to selectively pursue opportunities to expand our portfolio of medical device products and businesses. -3- Table of Contents Our marketing strategy will be supported by a solid core of clinical and cost effectiveness data that we intend to develop to support our portfolio of medical companies and assets. We intend to employ the same disciplined approach to all future opportunities that we employed prior to acquiring the assets for the DenerVex device, by careful research, reviewing of existing devices and examination of marketplace possibilities.In addition, we intend to utilize a thorough review of Strengths/Weaknesses, Opportunities/Threats (“SWOT”) to assess the advantages and disadvantages of the medical devices we develop or acquire versus other treatment options.A compelling value proposition and subsequent market positioning for our devices versus other treatment options will also be developed and tailored as appropriate for the key decision-makers along the course of the patient flow.We believe we are well positioned to create devices and tailor their value propositions to meet a rapidly changing marketplace and fluid regulatory environment, by creating and marketing devices that are designed to result in patients spending less time in the hospital, lower the chance of patient infection, simplify surgical procedures and diminish the potential incidence of hospital and surgery-related accidents.Please see “Management—Board of Directors” for more information regarding the background and experience of our management team. Risks That We Face Our business is subject to a number of risks of which you should be aware before making an investment decision. These risks are discussed more fully in the “Risk Factors” section of this prospectus beginning on page15. These risks include, but are not limited to, the following: · · our lack of operating history. our liquidity and the net losses that we expect to incur as we develop our business.If such losses mean that we do not continue as a going concern, investors could lose their entire investment. · we willrequire substantial additional financing to achieve our goals, and a failure to obtain this necessary capital when needed could force us to delay, limit, reduce or terminate our product development or commercialization efforts. · obtaining FDA or other regulatory approvals or clearances for our technology. We are heavily dependent on the success of our first product, the DenerVex, which has not yet received regulatory approval.We will not be able to generate any revenue unless we receive regulatory approval. The regulatory approval processes of the FDA and comparable foreign authorities are lengthy, time-consuming, costly and inherently unpredictable, and if we are ultimately unable to obtain regulatory approval for our product, our business will be substantially harmed. · implementing and achieving successful outcomes for clinical trials of our products.Our initial product, the DenerVex, is based on a currently clinically unproven approach to back pain treatment. · convincing physicians, hospitals and patients of the benefits of our technology and to convert them from current technology. · we face substantial competition, which may result in others discovering, developing or commercializing products before, or more successfully, than we do. We expect any product that we commercialize will compete with products from other companies in the medical device industry. Many of our potential competitors have substantially greater commercial infrastructures and financial, technical and personnel resources than we have. If we are not able to compete effectively against our competitors, our business will not grow and our financial condition and operations will suffer. · the ability of users of our products (when and as developed) to obtain third-party reimbursement. -4- Table of Contents · any failure to comply with rigorous FDA and other government regulations, which may change or be reformed. · we depend on key personnel. · securing, maintaining and defending patent or other intellectual property protections for our technology.Our inability to obtain adequate patent protection for our products or failure to successfully defend against any claims that our products infringe the rights of third parties could also adversely affect our business.Any challenges relating to our intellectual property may require us to spend a substantial amount of time and money to resolve, if at all possible. Our Corporate Information MEDOVEX is a development stage company that was incorporated in Nevada on July 30, 2013 as Spinez Corp. and changed its name to MEDOVEX Corp. on March 20, 2014. MEDOVEX is the parent company of Debride, which was incorporated under the laws of Florida on October 1, 2012.MEDOVEX acquired all of the issued and outstanding capital stock of Debride pursuant to an agreement and plan of merger, dated September 13, 2013. Our principal executive offices are located at 3279 Hardee Avenue, Atlanta, Georgia 30341 and our telephone number is (844) MEDOVEX. Our website address is www.MEDOVEX.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such data. Implications of being an Emerging Growth Company As a company with less than $1.0 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or JOBS Act, enacted in April 2012. An “emerging growth company” may take advantage of reduced reporting requirements that are otherwise applicable to public companies. These provisions include, but are not limited to: · being permitted to present only two years of audited financial statements and only two years of related Management’s Discussion & Analysis of Financial Condition and Results of Operations in this prospectus; · not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, as amended, or the Sarbanes-Oxley Act; · reduced disclosure obligations regarding executive compensation in our periodic reports, proxy statements and registration statements; and · exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. -5- Table of Contents We may take advantage of these provisions until the last day of our fiscal year following the fifth anniversary of the date of the first sale of our common equity securities pursuant to an effective registration statement under the Securities Act of 1933, as amended, (the “Securities Act”), which fifth anniversary will occur in 2019. However, if certain events occur prior to the end of such five-year period, including if we become a “large accelerated filer,” our annual gross revenues exceed $1.0 billion or we issue more than $1.0 billion of non-convertible debt in any three-year period, we will cease to be an emerging growth company prior to the end of such five-year period. We have elected to take advantage of certain of the reduced disclosure obligations and may elect to take advantage of other reduced reporting requirements in future filings. As a result, the information that we provide to our stockholders may be different than you might receive from other public reporting companies in which you hold equity interests. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards.In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies.Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies is irrevocable. -6- Table of Contents The Offering Securities offered units, consisting of one share of common stock and one Series A Warrant to purchase one share of common stock.In addition, the holder of each unit issued in the offering will receive one Series B Warrant to purchase one share of common stock per unit purchased, but such Series B Warrants will not be transferable. The units will not be certificated and the shares of common stock and Series A Warrants will trade initially as a unit, and will trade separately not later than 90 days from the date hereof, or earlier with the underwriter’s consent. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance, and will not be listed on any securities exchange. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are exercisable immediately after issuance at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. Common Stock: Common stock offered by us shares Common stock to be outstanding after this offering shares Offering price Over-allotment option The underwriters have an option for a period of 45 days to purchase up to fifteen percent (15%) of the units and Series B Warrants being offered under this registration statement to cover over-allotments, as long as such purchases do not exceed an aggregate of fifteen (15%) of the number of units and Series B Warrants sold in the primary offering. Use of proceeds We expect to receive approximately [$] million in net proceeds from the sale of our units offered by us in this offering (approximately [$] million if the underwriters exercise their over-allotment option in full), after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, assuming the units are offered at $6.25 per unit and Series B Warrant, the midpoint of the estimated price range set forth on the cover of this prospectus. We intend to use the net proceeds from this offering for: · Regulatory approval, pre-clinical testing, clinical trials if required, product development and commercialization; · continuing research and development related activities with respect to the DenerVex; · maintenance and enforcement of existing and future patents, pursuit of existing patent applications and additional future patent applications; · the remainder for working capital and general corporate purposes which may include the acquisition ofmedical products’ companies or their technologies or the development of new technologies. See “Use of Proceeds” for a more complete description of the intended use of proceeds from this offering. -7- Risk factors You should read the "Risk Factors" section starting on page 15 of this prospectus for a discussion of factors to consider carefully before deciding to invest in our securities. Proposed NASDAQ Capital MarketSymbol We intend to apply to list our common stock on The NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants will trade under the symbol “MDVXW,” and our units will trade under the symbol “MDVXU.” No assurance can be given that our application will be approved. The number of shares of our common stock outstanding after this offering is basedon 7,781,175shares of our common stock outstanding as ofDecember 31, 2013, assuming an initial public offering price of $6.25per unit and Series B Warrant which is the midpoint of the price range set forth on the cover page of this prospectus. The number of shares of our common stock outstanding after this offering excludes: · 1,150,000 shares of our common stock available for future issuance as of March 31, 2014 under our 2013 Stock Incentive Plan of which options to purchase 60,000 shares of common stock have been granted at a price of $2.50 per share; and · up toshares of common stock issuable upon the full exercise of the Series A Warrants and the Series B Warrants offered hereby; · shares of common stock underlying the unit-purchase option to be issued to the representative of the underwriters in connection with this offering,at an exercise price per share equal to 120% of the public offering price, plus up toshares,Series A Warrants andSeries B Warrants if the over-allotment unit purchase option is exercised in full. Unless otherwise indicated, all information in this prospectus assumes: · no exercise of the representative’s unit-purchase option included as part of the Representative’s Units described above; and · no exercise by the representative of the underwriters of its over-allotment purchase option. -8- Table of Contents Summary Financial Information You should read the following summary financial data together with our financial statements and the related notes appearing at the end of this prospectus and the "Capitalization," "Selected Financial Data" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and related notes included elsewhere in this prospectus.We have derived the statements of operations data for the year ended December 31, 2013 from our audited financial statements included in this prospectus.Our historical results for any prior period are not necessarily indicative of results to be expected in any future period. Period from Inception at February 1, 2013 to December 31, 2013 (in thousands, except per share data) Consolidated Statement of Operations Data: Operating expenses: General and administrative $ Research and development 90 Total operating expenses Loss from operations ) Net loss attributable to common stockholders $ ) Net loss per share- basic and diluted (1) $ ) Weighted average shares- basic and diluted December 31, 2013 (in thousands) Consolidated Balance Sheet Data: Cash $ Working capital Total assets Total stockholders’ equity See our consolidated financial statements and related notes for a description of the calculation of the weighted-average number of shares used in computing the per common share data. -9- Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks and uncertainties described below together with all of the other information contained in this prospectus, including our financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in our securities. If any of the following risks actually occur, our business, prospects, operating results and financial condition could suffer materially, the trading price of our securities could decline and you could lose all or part of your investment. Risks Related to Our Financial Position and Capital Requirements We are a development stage company and face uncertainties associated with being an early stage venture. Our operating subsidiary, Debride, was incorporated in October 2012.MEDOVEX was incorporated on July 30, 2013.We currently do not have any material assets, other than the intellectual property relating to the DenerVex obtained from Scott M. W. Haufe, M.D. in connection with our acquisition of Debride. We face all of the potential expenses, delays, uncertainties and complications typically encountered by development stage businesses, many of which may be beyond our control.These include, but are not limited to, lack of sufficient capital, unanticipated problems, delays or expenses relating to product development and licensing and marketing activities, competition, technological changes and uncertain market acceptance.In addition, if we are unable to manage growth effectively, our operating results could be materially and adversely affected. We are in the early stage of product development and there can be no assurance that we will effectively and successfully develop products for commercialization. We do not have any presently marketable products.The initial product we are developing has had only limited research and testing in the fields of use we are presently intending to explore and to commercialize.We will have to continue to go through extensive research and testing to develop the initial product and any additional products and to determine or demonstrate the safety and effectiveness of their proposed use.Our products and our proposed testing of those products will require various regulatory approvals and clearances.Accordingly, the products we intend to pursue are not presently marketable in the fields of use for which we hope to develop them, and it is possible that some or all of them may never become legally and commercially marketable.The development and testing of medical devices and related treatments and therapies is difficult, time-consuming and expensive, and the successful development of any products based on innovative technologies is subject to inherent uncertainties and risks of failure.These risks include the possibilities that any or all of the proposed products or procedures may be found to be ineffective, or may otherwise fail to receive necessary regulatory clearances; that the proposed products or procedures may be uneconomical to produce and market or may never achieve broad market acceptance; that third parties may hold proprietary rights that preclude the Company from marketing its intended products or procedures; or that third parties may develop and market superior or equivalent products and procedures.We are unable to predict whether our research and development or acquisition activities will result in any commercially viable products or procedures.Furthermore, due to the extended testing and regulatory review process required before marketing clearances can be obtained, the time frames for commercialization of any products or procedures are long and uncertain. We expect to continue to incur losses for the immediate future. We have incurred losses since our inception and have never generated any revenues.We expect to continue to incur losses for the foreseeable future.The principal causes of our losses are likely to be personnel costs, working capital costs, research and development costs, intellectual property protection costs, brand development costs, marketing and promotion costs, and the lack of any significant revenue stream for the foreseeable future.We may never achieve profitability. -10- Table of Contents Our independent registered public accounting firm has included an explanatory paragraph with respect to our ability to continue as a going concern in its report on our consolidated financial statements for the period ended December 31, 2013. Our independent registered public accounting firm has included an explanatory paragraph with respect to our ability to continue as a going concern in its report on our consolidated financial statements for the period ended December 31, 2013. The presence of the going concern explanatory paragraph may have an adverse impact on our relationship with third parties with whom we do business, including our customers, vendors and employees and could make it challenging and difficult for us to raise additional debt or equity financing to the extent needed, all of which could have a material adverse impact on our business, results of operations, financial condition and prospects. Raising additional capital and carrying out further acquisitions may cause dilution to our existing stockholders, restrict our operations or require us to relinquish rights to our technologies or products. We will likely seek additional capital through a combination of private and public equity offerings, debt financings, strategic partnerships and alliances and licensing arrangements. To the extent that we raise additional capital through the sale of equity or convertible debt securities, the ownership interests of existing stockholders will be diluted, and the terms may include liquidation or other preferences that adversely affect stockholder rights. Debt financing, if available, may involve agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring debt, making capital expenditures or declaring dividends. If we raise or expend additional funds through strategic partnerships, acquisitions, alliances and/or licensing arrangements with third parties, we may be required to relinquish valuable rights to our technologies or products, or grant licenses on terms that are not favorable to us. If we are unable to raise additional funds through equity or debt financing when needed, we may be required to delay, limit, reduce or terminate our product development or commercialization efforts or grant rights to develop and market products that we would otherwise prefer to develop and market ourselves. Our operating results may fluctuate significantly as a result of a variety of factors, many of which are outside of our control, which could cause fluctuations in the price of our securities. We are subject to the following factors that may negatively affect our operating results: · the announcement or introduction of new products by our competitors; · our ability to upgrade and develop our systems and infrastructure to accommodate growth; · our ability to attract and retain key personnel in a timely and cost effective manner; · · technical difficulties; the amount and timing of operating costs and capital expenditures relating to the expansion of our business, operations and infrastructure; · our ability to identify and enter into relationships with appropriate and qualified third-party providers such as Devicix,LLC fornecessary testing, clinical trials and manufacturing services; · regulation by federal, state or local governments; and · general economic conditions, as well as economic conditions specific to the medical device and healthcare industries. As a result of our lack of any operating history and the nature of the markets in which we compete, it is difficult for us to forecast our revenues or earnings accurately.As a strategic response to changes in the competitive environment, we may from time to time make certain decisions concerning expenditures, pricing, service or marketing that could have a material and adverse effect on our business, results of operations and financial condition.Due to the foregoing factors, our quarterly revenues and operating results are difficult to forecast. -11- Table of Contents We may be unable to manage growth effectively. As we seek to advance our product candidates, we will need to expand our development, regulatory, manufacturing, marketing and sales capabilities or contract with third parties to provide these capabilities for us.We anticipate that a period of significant expansion will be required to address potential growth and to handle licensing and research activities.This expansion will place a significant strain on our management, operational and financial resources.To manage the expected growth of our operations and personnel, we must establish appropriate and scalable operational and financial systems, procedures and controls and must establish a qualified finance, administrative and operations staff. As a public company, we will have to implement internal controls to comply with government mandated regulations.Our management may be unable to hire, train, retain, motivate and manage the necessary personnel or to identify, manage and exploit potential strategic relationships and market opportunities.Our failure to manage growth effectively could have a material and adverse effect on our business, results of operations and financial condition. Risks Related to Development, Clinical Testing and Regulatory Approval of Our Products Government regulation of our business is extensive and regulatory approvals are uncertain, expensive and time-consuming. Our research, development, testing and clinical trials, manufacturing and marketing of most of our intended products are subject to an extensive regulatory approval process by the FDA and other regulatory agencies in the U.S. and abroad.The process of obtaining FDA and other required regulatory approvals for medical device products, including the potential for being required to engage in pre-clinical and clinical testing, is lengthy, expensive and uncertain.There can be no assurance that, even after such time and expenditures, the Company will be able to obtain necessary regulatory approvals for clinical testing or for the manufacturing or marketing of any products.In addition, during the regulatory process, other companies may develop other technologies with the same intended use as our products.Even if regulatory clearance is obtained, a marketed product is subject to continual review, and later discovery of previously unknown safety issues or failure to comply with the applicable regulatory requirements may result in restrictions on a product’s marketing or withdrawal of the product from the market, as well as possible civil or criminal sanctions. If the third-parties on which we may need to rely to conduct any clinical trials and to assist us with pre-clinical development or other key steps do not perform as contractually required or expected, we may not be able to obtain regulatory clearance or approval for or commercialize our product. We do not have (and do not expect to develop) the independent ability to independently conduct pre-clinical and clinical trials for our products and to the extent we will need to conduct such trials, we will likely need to rely on third-parties, such as contract research organizations, medical institutions, clinical investigators and contract laboratories to conduct such trials.We also do not have (and do not expect to develop) the independent ability to manufacture our proposed products, and will therefore need to rely on third parties such as contract manufacturing organizations.If these various third parties do not successfully carry out their contractual duties or regulatory obligations or meet expected deadlines, or if the quality or accuracy of the data they obtain or the quality of the products they produce for us is compromised due to the failure to adhere to our clinical or manufacturing protocols or regulatory requirements or for any other reasons, we may have difficulty replacing them with other qualified third-party providers of the necessary services or products and in the meantime, our pre-clinical development activities or clinical trials may be extended, delayed, suspended or terminated, and we may not be able to obtain regulatory clearance or approval for, or successfully commercialize, a product on a timely basis, if at all.As such, our business, operating results and prospects may be adversely affected and may even fail entirely.Furthermore, our third-party clinical trial investigators may be delayed in conducting our clinical trials for reasons outside of their (or our) control. -12- Table of Contents The results of our clinical trials may not support our product claims or may result in the discovery of adverse side effects. Even if the clinical trials that we may need to undertake are completed as planned, we cannot be certain that their results will support our product claims or that the FDA or foreign authorities will agree with our conclusions regarding the results of the trials.The clinical trial process may fail to demonstrate that a product is safe and effective for the proposed indicated use, which could cause us to abandon a product and could delay development of other products.Any delay or termination of our clinical trials will delay the filing of our product submissions and, ultimately, our ability to commercialize a product and generate revenue.It is also possible that patients enrolled in clinical trials will experience adverse side effects that are not currently part of the product’s profile and not predicted or foreseen on the basis of prior experience.Even if clinical trials are otherwise successful, we may be unable to develop a commercially viable product, treatment or therapy based on those trials. Risks Related to Our Business and Industry If our products and products do not gain market acceptance among physicians, patients and the medical community, we may be unable to generate significant revenues, if any. Even if we obtain regulatory approval for our products, they may not gain market acceptance among physicians, healthcare payers, patients and the medical community. In particular, the US government agency Center for Medicare/Medicaid Service or other private reimbursement agencies may decline to reimburse physicians and health care facilities whose patients are on Medicare or Medicaid or private insurance for use of our product, significantly reducing our potential market. Market acceptance will depend on our ability to demonstrate the benefits of our approved products in terms of safety, efficacy, convenience, ease of administration and cost effectiveness.In addition, we believe market acceptance depends on the effectiveness of our marketing strategy, the pricing of our approved products and the reimbursement policies of government and third party payers with respect to our products.Physicians may not utilize our approved products for a variety of reasons and patients may determine for any reason that our product is not useful to them.If any of our approved products fail to achieve market acceptance, our ability to generate revenues will be limited. The industry in which we plan to operate is highly competitive and there can be no assurances that we will be able to compete effectively. We are engaged in a rapidly evolving industry.Competition from other medical device companies and from other research and academic institutions is intense and expected to increase.Many of these companies have substantially greater financial and other resources and development capabilities than we do, have substantially greater experience in undertaking pre-clinical and clinical testing of products, and are commonly regarded in the medical device industries as very aggressive competitors.In addition to competing with universities and other research institutions in the development of products, technologies and processes, we compete with other companies in acquiring rights to products or technologies from universities.There can be no assurance that we can develop products that are more effective or achieve greater market acceptance than competitive products, or that our competitors will not succeed in developing products and technologies that are more effective than those being developed by us and that would therefore render our products and technologies less competitive or even obsolete. Third parties may claim that we infringe on their proprietary rights and may prevent us from commercializing and selling our products. There has been substantial litigation in the medical device industry with respect to the manufacture, use and sale of new products.These lawsuits often involve claims relating to the validity of patents supporting the new products and/or the validity and alleged infringement of patents or proprietary rights of third parties.We may be required to defend against challenges to the validity of our patents and against claims relating to the alleged infringement of patent or proprietary rights of third parties. -13- Table of Contents Litigation initiated by a third party claiming patent invalidity or patent infringement could: · require us to incur substantial litigation expense, even if we are successful in the litigation; · require us to divert significant time and effort of our management; · result in the loss of our rights to develop, make or market our products; and · require us to pay substantial monetary damages or royalties in order to license proprietary rights from third parties or to satisfy judgments or to settle actual or threatened litigation. Although patent and intellectual property disputes within the medical device industry have often been settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include the long-term payment of royalties.Furthermore, the required licenses may not be made available to us on acceptable terms.Accordingly, an adverse determination in a judicial or administrative proceeding or a failure to obtain necessary licenses could prevent us from manufacturing and selling our products or increase our costs to market our products. Healthcare policy changes, including the recently enacted legislation to reform the United States healthcare system, may have a material adverse effect on us. In March 2010, President Obama signed into law the Patient Protection and Affordable Care Act, as amended by the Health Care and Education Affordability Reconciliation Act (collectively the “PPACA”), which substantially changes the way healthcare is financed by both governmental and private insurers, encourages improvements in the quality of healthcare items and services, and significantly impacts the medical device industry. The PPACA includes, among other things, the following measures: · a 2.3% excise tax on any entity that manufactures or imports medical devices offered for sale in the United States, with limited exceptions; · a new Patient-Centered Outcomes Research Institute to oversee, identify priorities and conduct comparative clinical effectiveness research; · new reporting and disclosure requirements on device manufacturers for any “transfer of value” made or distributed to physicians and teaching hospitals, as well as reporting of certain physician ownership interests · payment system reforms including a national pilot program on payment bundling to encourage hospitals, physicians and other providers to improve the coordination, quality and efficiency of certain healthcare services through bundled payment models; and · an independent payment advisory board that will submit recommendations to reduce Medicare spending if projected Medicare spending exceeds a specified growth rate. These provisions could meaningfully change the way healthcare is delivered and financed, and could have a material adverse impact on numerous aspects of our business. In the future, there may continue to be additional proposals relating to the reform of the United States healthcare system. Certain of these proposals could limit the prices we are able to charge for our products or the amounts of reimbursement available for our products, and could limit the acceptance and availability of our products. The adoption of some or all of these proposals could have a material adverse effect on our business, results of operations and financial condition. Additionally, initiatives sponsored by government agencies, legislative bodies and the private sector to limit the growth of healthcare costs, including price regulation and competitive pricing, are ongoing in markets where we do business. We could experience an adverse impact on our operating results due to increased pricing pressure in the United States and in other markets. Governments, hospitals and other third party payors could reduce the amount of approved reimbursement for our products or deny coverage altogether. Reductions in reimbursement levels or coverage or other cost-containment measures could adversely affect our future operating results. -14- Table of Contents We depend on key personnel. We depend greatly on Dr. Scott M. W. Haufe, a member of the board of directors and the co-founder of Debride, Jarrett Gorlin, our Chief Executive Officer,and a member of the board of directors and Patrick Kullmann, our President and Chief Operating Officer, among others.Our success will depend, in part, upon our ability to attract and retain additional skilled personnel, which will require substantial additional funds.There can be no assurance that we will be able to find, attract and retain additional qualified employees, directors, and advisors having the skills necessary to operate, develop and grow our business.Our inability to hire qualified personnel, the loss of services of Dr. Haufe, Mr. Gorlin or Mr. Kullmann, or the loss of services of other executive officers, key employees, or advisors that may be hired in the future, may have a material and adverse effect on our business.We currently do not maintain “key man” insurance policies on the lives of these individuals or the lives of any of our other employees. In the future, we could experience difficulties attracting and retaining qualified employees. Competition for qualified personnel in the medical products field is intense. We may need to hire additional personnel as we expand our clinical development and commercial activities. We may not be able to attract and retain quality personnel on acceptable terms or at all. In addition, we may enter into arrangements with consultants and advisors, including scientific and clinical advisors, to assist us in formulating our research and development and commercialization strategy. Our consultants and advisors may be employed by employers other than us and may have commitments under consulting or advisory contracts with other entities that may limit their availability to us. If we are unable to hire qualified personnel, our business and financial condition may suffer. Our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. In this regard, we have limited resources and as such we may not able to provide an employee with the same amount of compensation that he or she would likely receive at a larger company and as a result we may face difficulty in finding qualified employees.The inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on our ability to conduct our business and as such can impair our operations. If we obtain approval to commercialize our products outside of the United States, a variety of risks associated with international operations could materially adversely affect our business. If our products are approved for commercialization outside the United States, we will likely seek to enter into agreements with third parties to market our products outside the United States. We expect that we will be subject to additional risks related to entering into or maintaining international business relationships, including: · different regulatory requirements for medical devices or treatments in foreign countries; · lack of adequate reimbursement for the use of our product; · differing United States and foreign import and export rules; · reduced protection for intellectual property rights in foreign countries; · unexpected changes in tariffs, trade barriers and regulatory requirements; · economic weakness, including inflation, or political instability in particular foreign economies and markets; · compliance with tax, employment, immigration and labor laws for employees living or traveling abroad; -15- Table of Contents · foreign taxes, including withholding of payroll taxes; · foreign currency fluctuations, which could result in increased operating expenses and reduced revenues, and other obligations incident to doing business in another country; · workforce uncertainty in countries where labor unrest is more common than in the United States; · production shortages resulting from any events affecting raw material supply or manufacturing capabilities abroad; · potential liability resulting from development work conducted by these distributors; and · business interruptions resulting from geopolitical actions, including war and terrorism, or natural disasters. Any government investigation of alleged violations of law could require us to expend significant time and resources in response, and could generate negative publicity. Any failure to comply with ongoing regulatory requirements may significantly and adversely affect our ability to commercialize and generate revenues from our products.If regulatory sanctions are applied or if regulatory approval is withdrawn, the value of our company and our operating results will be adversely affected. We face substantial competition, which may result in others discovering, developing or commercializing products before, or more successfully, than we do. Our future success depends on our ability to demonstrate and maintain a competitive advantage with respect to the design, development and commercialization of new and novel products. Our competitors may succeed in developing competing products before we do for the same indications that we are pursuing, obtaining regulatory approval for products or gaining acceptance for the same markets that we are targeting. If we are not "first to market" with one of our products, our competitive position could be compromised because it may be more difficult for us to obtain marketing approval for that product and successfully market that product as a second competitor. Many of our competitors have substantially greater commercial infrastructures and financial, technical and personnel resources than we have. We will not be able to compete successfully unless we successfully: · design and develop products that are superior to other products in the market; · attract qualified scientific, medical, sales and marketing and commercial personnel; · obtain patent and/or other proprietary protection for our processes and products; · obtain required regulatory approvals; and · collaborate with others in the design, development and commercialization of new products. Established competitors may invest heavily to quickly discover and develop novel treatments that could make our products obsolete. In addition, any new product that competes with an approved product must demonstrate compelling advantages in efficacy, convenience, tolerability and safety in order to overcome price competition and to be commercially successful. If we are not able to compete effectively against our current and future competitors, our business will not grow and our financial condition and operations will suffer. -16- Table of Contents If our future employees or third parties with whom we contract commit fraud or other misconduct, including noncompliance with regulatory standards and requirements, our business may experience serious adverse consequences. We are exposed to the risk of employee or third party fraud or other misconduct. Misconduct by employees could include intentional failures to comply with FDA regulations, to provide accurate information to the FDA, to comply with manufacturing standards we have established, to comply with federal and state health-care fraud and abuse laws and regulations, to report financial information or data accurately or to disclose unauthorized activities to us. In particular, sales, marketing and business arrangements in the healthcare industry are subject to extensive laws and regulations intended to prevent fraud, kickbacks, self-dealing and other abusive practices. These laws and regulations may restrict or prohibit a wide range of pricing, discounting, marketing and promotion, sales commission, customer incentive programs and other business arrangements. Employee misconduct could also involve the improper use of information obtained in the course of clinical trials, which could result in regulatory sanctions and serious harm to our reputation. We have adopted a Code of Business Conduct and Ethics but it is not always possible to identify and deter employee misconduct, and the precautions we take to detect and prevent this activity may not be effective in controlling unknown or unmanaged risks or losses or in protecting us from governmental investigations or other actions or lawsuits stemming from a failure to be in compliance with such laws or regulations. If any such actions are instituted against us, and we are not successful in defending ourselves or asserting our rights, those actions could have a significant impact on our business, including the imposition of significant fines or other sanctions. If product liability lawsuits are brought against us, we may incur substantial liabilities and may be required to limit commercialization of any products. We face an inherent risk of product liability as a result of any clinical testing of our products and will face an even greater risk if we commercialize any products. We may be sued if any product we develop allegedly causes injury or is found to be otherwise unsuitable during product testing, manufacturing, marketing or sale. Any such product liability claims may include allegations of defects in manufacturing, defects in design, a failure to warn of dangers inherent in the product, negligence, strict liability, and a breach of warranties. Claims could also be asserted under state consumer protection acts. If we cannot successfully defend ourselves against product liability claims, we may incur substantial liabilities or be required to limit commercialization of our products. Even successful defense would require significant financial and management resources. Regardless of the merits or eventual outcome, liability claims may result in: · decreased demand for our products or products that we may develop; · injury to our reputation; · withdrawal of clinical trial participants; · costs to defend the related litigation; · a diversion of management's time and our resources; · substantial monetary awards to trial participants or patients; · product recalls, withdrawals or labeling, marketing or promotional restrictions; · loss of revenue; · the inability to commercialize our products; and · a decline in our stock price. -17- Table of Contents Our inability to obtain and retain sufficient product liability insurance at an acceptable cost to protect against potential product liability claims could prevent or inhibit the commercialization of products we develop. We currently do not maintain product liability insurance because it is generally expensive, and in light of our developmental stage we do not believe it is cost effective to obtain at this time.If we commence sales, we expect to secure product liability insurance; however, we may not be able to obtain or maintain product liability insurance in the future on acceptable terms or with adequate coverage against potential liabilities, if at all.If we are the subject of a successful product liability claim that exceeds the limits of any insurance coverage we obtain, we would incur substantial charges that would adversely affect our earnings and require the commitment of capital resources that might otherwise be available for the development and commercial launch of our products. We may not be able to secure adequate clinical trial liability insurance for all of our products and a successful clinical trial liability claim against us could have an adverse effect on our financial condition even with such insurance coverage. Our business will expose us to potential liability that results from risks associated with conducting clinical trials of our products. There is no guarantee that we will be able to procure clinical trial liability insurance at favorable rates, if at all, and even if procured that we will procure adequate coverage to satisfy any liability we may incur. A successful clinical trial liability claim, if any, brought against us could have a material adverse effect on our business, prospects, financial condition and results of operations even though clinical trial insurance is successfully maintained or obtained. The current and planned insurance coverages may only mitigate a small portion of a substantial claim against us. Our relationships with customers and third-party payors in the United States and elsewhere will be subject to applicable anti-kickback, fraud and abuse and other healthcare laws and regulations, which could expose us to criminal sanctions, civil penalties, contractual damages, reputational harm and diminished profits and future earnings. Healthcare providers, physicians and third-party payors in the United States and elsewhere play a primary role in the recommendation and prescription of any products for which we obtain marketing approval. Our future arrangements with third-party payors and customers may expose us to broadly applicable fraud and abuse and other healthcare laws and regulations that may constrain the business or financial arrangements and relationships through which we market, sell and distribute our products for which we obtain marketing approval. Restrictions under applicable federal, state and foreign healthcare laws and regulations include the following: · the federal healthcare anti-kickback statute prohibits, among other things, persons from knowingly and willfully soliciting, offering, receiving or providing remuneration, directly or indirectly, in cash or in kind, to induce or reward either the referral of an individual for, or the purchase, order or recommendation of, any good or service for which payment may be made under federal and state healthcare programs such as Medicare and Medicaid; · the federal False Claims Act imposes criminal and civil penalties, including civil whistleblower or qui tam actions, against individuals or entities for knowingly presenting, or causing to be presented, to the federal government, claims for payment that are false or fraudulent or making a false statement to avoid, decrease or conceal an obligation to pay money to the federal government; · the federal Health Insurance Portability and Accountability Act of 1996, or HIPPA, as amended by the Health Information Technology for Economic and Clinical Health Act, or HITECH, imposes criminal and civil liability for executing a scheme to defraud any healthcare benefit program. HIPAA and HITECH also regulate the use and disclosure of identifiable health information by health care providers, health plans and health care clearinghouses, and also impose obligations, including mandatory contractual terms, with respect to safeguarding the privacy, security and transmission of identifiable health information as well as requiring notification of regulatory breaches. HIPAA and HITECH violations may prompt civil and criminal enforcement actions as well as enforcement by state attorneys general; -18- Table of Contents · the federal false statements statute prohibits knowingly and willfully falsifying, concealing or covering up a material fact or making any materially false statement in connection with the delivery of or payment for healthcare benefits, items or services; · the federal transparency requirements under the Health Care Reform Law requires manufacturers of drugs, devices, biologics and medical supplies to report to the Department of Health and Human Services information related to physician payments and other transfers of value and physician ownership and investment interests; · analogous state laws and regulations, such as state anti-kickback and false claims laws, may apply to sales or marketing arrangements and claims involving healthcare items or services reimbursed by non-governmental third-party payors, including private insurers; and · analogous anti-kickback, fraud and abuse and healthcare laws and regulations in foreign countries. Efforts to ensure that our business arrangements with third parties will comply with applicable healthcare laws and regulations will involve substantial costs. It is possible that governmental authorities will conclude that our business practices may not comply with current or future statutes, regulations or case law involving applicable fraud and abuse or other healthcare laws and regulations. If our operations are found to be in violation of any of these laws or any other governmental regulations that may apply to us, we may be subject to significant civil, criminal and administrative penalties, damages, fines, exclusion from government funded healthcare programs, such as Medicare and Medicaid, and the curtailment or restructuring of our operations. If any of the physicians or other providers or entities with whom we expect to do business are found to be not in compliance with applicable laws, they may be subject to criminal, civil or administrative sanctions, including exclusions from government funded healthcare programs. Risks Related to Commercialization of Our Products If, in the future, we are unable to establish our own sales, marketing and distribution capabilities or enter into licensing or collaboration agreements for these purposes, we may not be successful in commercializing our products. We currently have a relatively small number of employees and do not have a sales or marketing infrastructure, and we, do not have any significant sales, marketing or distribution experience. We intend to be opportunistic in seeking to either build our own commercial infrastructure to commercialize our products if and when they are approved, or enter into licensing or collaboration agreements to assist in the future development and commercialization of such products. If we choose to develop internal sales, distribution and marketing capabilities, we will likely have to invest significant amounts of financial and management resources, some of which will be committed prior to any confirmation that any product will be approved. For products for which we decide to perform sales, marketing and distribution functions ourselves, we could face a number of additional risks, including: · our inability to recruit and retain adequate numbers of effective sales and marketing personnel; · the inability of sales personnel to obtain access to physicians or persuade adequate numbers of physicians to utilize our procedures; · the lack of complementary products to be offered by sales personnel, which may put us at a competitive disadvantage relative to companies with more extensive product lines; and · unforeseen costs and expenses associated with creating an independent sales and marketing organization. -19- Table of Contents Where and when appropriate, we may elect to utilize contract sales forces or strategic partners to assist in the commercialization of our products. If we enter into arrangements with third parties to perform sales, marketing and distribution services for our products, the resulting revenues or the profitability from these revenues to us are likely to be lower than if we had sold, marketed and distributed our products ourselves. In addition, we may not be successful in entering into arrangements with third parties to sell, market and distribute our products or may be unable to do so on terms that are favorable to us. We likely will have limited control over such third parties, and any of these third parties may fail to devote the necessary resources and attention to sell, market and distribute our products effectively. If we do not establish sales, marketing and distribution capabilities successfully, either on our own or in collaboration with third parties, we will not be successful in commercializing our products. Risks Related to Our Dependence on Third Parties We are dependent on contract research organizations and other contractors to assist in our clinical testing and for certain research and development activities, thus, the timing and adequacy of our clinical trials and such research activities are, to a certain extent, beyond our control. The nature of clinical trials and our business strategy will likely require us to rely on contract research organizations, independent clinical investigators and other third party service providers to assist us with clinical testing and certain research and development activities. Our success is dependent upon the success of these outside parties in performing their responsibilities. Although we believe our contractors are economically motivated to perform on their contractual obligations, we cannot directly control the adequacy and timeliness of the resources and expertise applied to these activities by our contractors. If our contractors do not perform their activities in an adequate or timely manner, the development and commercialization of our products could be delayed. We rely on third parties to manufacture our products and as a result we may not be able to control our product development. We do not currently own or operate any manufacturing facilities, and we lack sufficient internal staff to produce clinical and preclinical product supplies ourselves. As a result, we are working with a third-party contract manufacturer to produce sufficient quantities of our products for future clinical trials, preclinical testing and commercialization. Reliance on third-party manufacturers entails risks to which we would not be subject if we manufactured products ourselves, including reliance on the third party for regulatory compliance and quality assurance, the possibility of breach of the manufacturing agreement by the third party because of factors beyond our control (including a failure to manufacture our products in accordance with our product specifications) and the possibility of termination or nonrenewal of the agreement by the third party, based on its own business priorities, at a time that is costly or damaging to us. We will be dependent on the ability of these third-party manufacturers to produce adequate supplies of medical products to support our clinical development programs and future commercialization of our products. In addition, the FDA and other regulatory authorities require that our products be manufactured according to cGMP and similar foreign standards. Any failure by our third-party manufacturer to comply with cGMP or failure to scale up manufacturing processes, including any failure to deliver sufficient quantities of products in a timely manner, could lead to a delay in, or failure to obtain, regulatory approval of any of our products. In addition, such failure could be the basis for action by the FDA to withdraw approvals for products previously granted to us and for other regulatory action, including recall or seizure, fines, imposition of operating restrictions, total or partial suspension of production or injunctions. We have limited staffing and rely on our third party manufacturer to purchase from third-party suppliers the materials necessary to produce our products. There are a limited number of suppliers for certain capital equipment and materials that we use to manufacture our products. Such suppliers may not sell these materials to our manufacturer at the times we need them or on commercially reasonable terms. We do not have any control over the process or timing of the acquisition of these materials by our third party manufacturer. If our manufacturer or we are unable to purchase these materials after regulatory approval has been obtained for our products, the commercial launch of our products would be delayed or there would be a shortage in supply, which would impair our ability to generate revenues from the sale of our products. -20- Table of Contents In addition, our manufacturer may not be able to manufacture our products at a cost or in quantities or in a timely manner necessary to develop and commercialize them. If we successfully commercialize the DenerVex or any of our products, we may be required to establish or access large-scale commercial manufacturing capabilities. In addition, as our development pipeline increases and matures, we may have a greater need for clinical trial and commercial manufacturing capacity. To meet our projected needs for commercial manufacturing the third party with whom we currently work will need to increase its scale of production or we will need to secure an alternate supplier. We may not be successful in establishing and maintaining strategic partnerships, which could adversely affect our ability to develop and commercialize products. We may seek to enter into strategic partnerships in the future, including alliances with other healthcare companies, to enhance and accelerate the development and commercialization of our products. We face significant competition in seeking appropriate strategic partners and the negotiation process is time-consuming and complex. Moreover, we may not be successful in our efforts to establish a strategic partnership or other alternative arrangements for any future products and programs because our research and development pipeline may be insufficient, our products and programs may be deemed to be at too early of a stage of development for collaborative effort and/or third parties may not view our products and programs as having the requisite potential to demonstrate safety and efficacy. Even if we are successful in our efforts to establish strategic partnerships, the terms that we agree upon may not be favorable to us and we may not be able to maintain such strategic partnerships if, for example, development or approval of a product is delayed or sales ofanapproved product are disappointing. If we ultimately determine that entering into strategic partnerships is in our best interest but either fail to enter into, are delayed in entering into or fail to maintain such strategic partnerships: · the development of certain of our current or future products may be terminated or delayed; · our cash expenditures related to development of certain of our current or future products would increase significantly and we may need to seek additional financing; · we may be required to hire additional employees or otherwise develop expertise, such as sales and marketing expertise, for which we have not budgeted; · we will bear all of the risk related to the development of any such products; and · the competitiveness of any product that is commercialized could be reduced. Risks Related to Our Intellectual Property Rights We could be unsuccessful in obtaining adequate patent protection for one or more of our products. We cannot be certain that our patents will not later be found to be invalid and/or unenforceable or that any new patents that we seek to obtain will be issued or granted. The patent position of medical products companies is generally uncertain because it involves complex legal and factual considerations. The standards applied by the United States Patent and Trademark Office and foreign patent offices in granting patents are not always applied uniformly or predictably. For example, there is no uniform worldwide policy regarding patentable subject matter or the scope of claims allowable in medical product patents. Consequently, patents may not issue from our pending patent applications. As such, we do not know the degree of future protection that we will have on our proprietary products and technology. We have obtained a patent with respect to our technology both domestically and internationally and anticipate potentially filing multiple patent applications, in the future.While we believe that we will be able to secure adequate and enforceable patent protection for our products and technologies, there is no guarantee that patent protection can be obtained, and even if it is obtained that such patent protection will ultimately be deemed valid, sufficiently enforceable, sufficient to preclude competition or not infringe upon the rights of other parties. -21- Table of Contents Our commercial success may depend in part on our ability to obtain additional patents and protect our existing patent position as well as our ability to maintain adequate protection of other intellectual property for our technologies, products, and any future products in the United States and other countries. If we do not adequately protect our intellectual property, competitors may be able to use our technologies and erode or negate any market exclusivity related competitive advantage we may have, which could harm our business and ability to achieve profitability. The laws of some foreign countries do not protect our proprietary rights to the same extent as the laws of the United States, and we may encounter significant problems in protecting our proprietary rights in these countries. Issued patents covering one or more of our products could be found invalid or unenforceable if challenged in court. If we were to initiate legal proceedings against a third party to enforce a patent covering one of our products, the defendant could counterclaim that our patent is invalid and/or unenforceable. In patent litigation in the United States, defendant counterclaims alleging invalidity and/or unenforceability are commonplace. Grounds for a validity challenge could be an alleged failure to meet any of several statutory requirements, for example, lack of novelty, obviousness or non-enablement. Grounds for an unenforceability assertion could be an allegation that someone connected with prosecution of the patent withheld relevant information from the U.S. Patent and Trademark Office, or made a misleading statement, during prosecution. The outcome following legal assertions of invalidity and unenforceability during patent litigation is unpredictable. With respect to the validity question, for example, we cannot be certain that there is no invalidating prior art, of which we and the patent examiner were unaware during prosecution. If a defendant were to prevail on a legal assertion of invalidity and/or unenforceability, we would lose at least part, and perhaps all, of the patent protection on one or more of our products. Such a loss of patent protection could have a material adverse impact on our business. Claims that our products or the sale or use of our products infringe the patent rights of third parties could result in costly litigation or could require substantial time and money to resolve, even if litigation is avoided. We cannot guarantee that our products or, the use of our products does not infringe any third party patents. Third parties might allege that we are infringing their patent rights or that we have misappropriated their trade secrets. Such third parties might resort to litigation against us. The basis of such litigation could be existing patents or patents that issue in the future. Our failure to successfully defend against any claims that our products infringe the rights of third parties could also adversely affect our business. It is also possible that we failed to identify relevant patents or applications. For example, applications filed before November29, 2000 and certain applications filed after that date that will not be filed outside the United States remain confidential until patents issue. Patent applications in the United States and elsewhere are published approximately 18months after the earliest filing for which priority is claimed, with such earliest filing date being commonly referred to as the priority date. Therefore, patent applications covering our products could have been filed by others without our knowledge. Additionally, pending patent applications which have been published can, subject to certain limitations, be later amended in a manner that could cover our products or the use of our products. In order to avoid or settle potential claims with respect to any patent rights of third parties, we may choose or be required to seek a license from a third party and be required to pay license fees or royalties or both. These licenses may not be available on acceptable terms, or at all. Even if we or any future strategic partners were able to obtain a license, the rights may be nonexclusive, which could result in our competitors gaining access to the same intellectual property. Ultimately, we could be prevented from commercializing one or more of our products, or be forced to cease some aspect of our business operations, if, as a result of actual or threatened patent infringement claims, we are unable to enter into licenses on acceptable terms. This could harm our business significantly. Defending against claims of patent infringement or misappropriation of trade secrets could be costly and time consuming, regardless of the outcome. Thus, even if we were to ultimately prevail, or to settle at an early stage, such litigation could burden us with substantial unanticipated costs. In addition, litigation or threatened litigation could result in significant demands on the time and attention of our management team, distracting them from the pursuit of other Company business. -22- Table of Contents Unfavorable outcomes in intellectual property litigation could limit our research and development activities and/or our ability to commercialize certain products. If third parties successfully assert intellectual property rights against us, we might be barred from using certain aspects of our product technology, or we may be barred from developing and commercializing certain products. Prohibitions against using certain technologies, or prohibitions against commercializing certain products, could be imposed by a court or by a settlement agreement between us and a plaintiff. In addition, if we are unsuccessful in defending against allegations of patent infringement or misappropriation of trade secrets, we may be forced to pay substantial damage awards to the plaintiff. There is inevitable uncertainty in any litigation, including intellectual property litigation. There can be no assurance that we would prevail in any intellectual property litigation, even if the case against us is weak or flawed. If litigation leads to an outcome unfavorable to us, we may be required to obtain a license from the patent owner, in order to continue our research and development programs or to market our product(s). It is possible that the necessary license will not be available to us on commercially acceptable terms, or at all. This could limit our research and development activities, our ability to commercialize certain products, or both. Most of our competitors are larger than we are and have substantially greater resources. They are, therefore, likely to be able to sustain the costs of complex patent litigation longer than we could. In addition, the uncertainties associated with litigation could have a material adverse effect on our ability to raise the funds necessary to continue our operations, or enter into strategic partnerships that would help us bring our products to market. In addition, any future patent litigation, interference or other administrative proceedings will result in additional expense and distraction of our personnel. An adverse outcome in such litigation or proceedings may expose us or any future strategic partners to loss of our proprietary position, expose us to significant liabilities, or require us to seek licenses that may not be available on commercially acceptable terms, if at all. Confidentiality agreements with employees and third parties may not prevent unauthorized disclosure of trade secrets and other proprietary information. In addition to patents, we rely on trade secrets, technical know-how, and proprietary information concerning our business strategy in order to protect our competitive position. In the course of our research and development activities and our business activities, we often rely on confidentiality agreements to protect our proprietary information. Such confidentiality agreements are used, for example, when we talk to manufacturers or clinical development services or potential strategic partners. In addition, each of our employees is required to sign a confidentiality agreement upon joining us. We take steps to protect our proprietary information, and our confidentiality agreements are carefully drafted to protect our proprietary interests. Nevertheless, there can be no guarantee that an employee or an outside party will not make an unauthorized disclosure of our proprietary confidential information. This might happen intentionally or inadvertently. It is possible that a competitor will make use of such information, and that our competitive position will be compromised, in spite of any legal action we might take against persons making such unauthorized disclosures. Trade secrets are difficult to protect. Although we use reasonable efforts to protect our trade secrets, our employees, consultants, contractors, or outside scientific collaborators might intentionally or inadvertently disclose our trade secret information to competitors. Enforcing a claim that a third party illegally obtained and is using any of our trade secrets is expensive and time consuming, and the outcome is unpredictable. In addition, courts outside the United States sometimes are less willing than U.S. courts to protect trade secrets. Moreover, our competitors may independently develop equivalent knowledge, methods and know-how. Our research and development strategic partners may have rights to publish data and other information to which we have rights. In addition, we may engage individuals or entities to conduct research relevant to our business. The ability of these individuals or entities to publish or otherwise publicly disclose data and other information generated during the course of their research is subject to certain contractual limitations. These contractual provisions may be insufficient or inadequate to protect our confidential information. If we do not apply for patent protection prior to such publication, or if we cannot otherwise maintain the confidentiality of our proprietary technology and other confidential information, then our ability to obtain patent protection or to protect our trade secret information may be jeopardized. -23- Table of Contents Intellectual property rights do not necessarily address all potential threats to our competitive advantage. The degree of future protection afforded by our intellectual property rights is uncertain because intellectual property rights have limitations, and may not adequately protect our business, or permit us to maintain our competitive advantage. The following examples are illustrative: · others may be able to make products that are the same as or similar to our products but that are not covered by the claims of the patents that we own or have exclusively licensed; · we or any future strategic partners might not have been the first to make the inventions covered by the issued patent or pending patent application that we own; · we or any future strategic partners might not have been the first to file patent applications covering certain of our inventions; · others may independently develop similar or alternative technologies or duplicate any of our technologies without infringing our intellectual property rights; · issued patents that we own may not provide us with any competitive advantages, or may be held invalid or unenforceable, as a result of legal challenges by our competitors; · our competitors might conduct research and development activities in countries where we do not have patent rights and then use the information learned from such activities to develop competitive products for sale in our major commercial markets; · we may not develop additional proprietary technologies that are patentable; and · the patents of others may have an adverse effect on our business. Changes in U.S. patent law could diminish the value of patents in general, thereby impairing our ability to protect our products. As is the case with other medical products companies, our success is heavily dependent on intellectual property, particularly patents. Obtaining and enforcing patents in the medical products industry involve both technological complexity and legal complexity. Therefore, obtaining and enforcing medical industry patents is costly, time-consuming and inherently uncertain. In addition, Congress may pass patent reform legislation. The Supreme Court has ruled on several patent cases in recent years, either narrowing the scope of patent protection available in certain circumstances or weakening the rights of patent owners in certain situations. In addition to increasing uncertainty with regard to our ability to obtain patents in the future, this combination of events has created uncertainty with respect to the value of patents, once obtained. Depending on decisions by the U.S. Congress, the federal courts, and the U.S. Patent and Trademark Office, the laws and regulations governing patents could change in unpredictable ways that would weaken our ability to obtain new patents or to enforce our existing patents and patents that we might obtain in the future. Obtaining and maintaining our patent protection depends on compliance with various procedural, document submission, fee payment and other requirements imposed by governmental patent agencies, and our patent protection could be reduced or eliminated for non-compliance with these requirements. The U.S. Patent and Trademark Office and various foreign governmental patent agencies require compliance with a number of procedural, documentary, fee payment and other provisions during the patent process. There are situations in which noncompliance can result in abandonment or lapse of a patent or patent application, resulting in partial or complete loss of patent rights in the relevant jurisdiction. In such an event, competitors might be able to enter the market earlier than would otherwise have been the case. -24- Table of Contents Internationally, we may apply for patent protection relating to certain existing and proposed products and processes. While we will generally apply for patents in those countries where we intend to make, use or sell patented products, we may not accurately predict all of the countries where patent protection will ultimately be desirable. If we fail to timely file a patent application in any such country, we may be precluded from doing so at a later date. Furthermore, we cannot assure you that any of our patent applications (domestic or international) will be approved. The rights granted to us under our patents, including prospective rights sought in our pending patent applications, may not be meaningful or provide us with any commercial advantage and they could be opposed, contested or circumvented by our competitors or be declared invalid or unenforceable in judicial or administrative proceedings. The failure of our patents to adequately protect our technology might make it easier for our competitors to offer the same or similar products or technologies. Competitors may be able to design around our patents or develop products that provide outcomes which are comparable to ours without infringing on our international intellectual property rights.In the event of unauthorized use or disclosure or other breaches of such agreements, we may not be provided with meaningful protection for our trade secrets or other proprietary information. Due to differences between foreign and U.S. patent laws, our patented intellectual property rights may not receive the same degree of protection in foreign countries as they would in the United States. Even if patents are granted outside the United States, effective enforcement in those countries may not be available.In countries where we do not have significant patent protection, we may not be able to stop a competitor from marketing products in such countries that are the same as or similar to our products. Moreover, we may not have sufficient resources or desire to defend our patents or trademarks against challenges or to enforce our intellectual property rights, especially if those rights are international in scope and venue. Risks Related to Our Common Stock and this Offering After this offering, our executive officers, directors and principal stockholders will maintain the ability to control all matters submitted to stockholders for approval. Upon the closing of this offering, our executive officers, directors and stockholders who owned more than 5% of our outstanding common stock before this offering will, in the aggregate, beneficially own shares representing approximatelyof our outstanding capital stock.As a result, if these stockholders were to choose to act together, they would be able to control all matters submitted to our stockholders for approval, as well as our management and affairs. For example, these persons, if they choose to act together, would control the election of directors and approval of any merger, consolidation or sale of all or substantially all of our assets. This concentration of voting power could delay or prevent an acquisition of us on terms that other stockholders may desire. If you purchase shares of common stock in this offering, you will suffer immediate dilution in the book value of your shares. The initial public offering price of our common stock is substantially higher than the net tangible book value per share of our common stock. Therefore, if you purchase shares of our common stock in this offering, you will pay a price per share that substantially exceeds our net tangible book value per share after this offering. To the extent outstanding options are exercised, you will incur further dilution. Based on an assumed initial public offering price of $6.25per share, which is the midpoint of the price range set forth on the cover page of this prospectus, and attributing no value to the Series A and Series B Warrants, you will experience immediate dilution of $per share, representing the difference between our pro forma net tangible book value per share after giving effect to this offering and the assumed initial public offering price. In addition, purchasers of common stock in this offering will have contributed approximately% of the aggregate price paid by all purchasers of our stock but will own only approximately% of our common stock outstanding after this offering.For a further description of the dilution that you will experience immediately after this offering, see “Dilution.” The issuance of warrants in this offering will cause you to experience additional dilution if those warrants are exercised. In addition to the shares of common stock we are issuing in this offering, we are also issuing an equal number of Series A Warrants and Series B Warrants.The Series A Warrants and Series B Warrants being issued in conjunction with this offering are exercisable for an equal number of shares of our common stock.If the holders of the Series A Warrants and the Series B Warrants exercise their warrants, you will experience dilution at the time they exercise their warrants. -25- Table of Contents We are also offering a unit purchase option to the representative of the underwriters in this offering that is exercisable for 10% of the securities sold in this offering, excluding shares of common stock from units sold pursuant to the over-allotment option, if any.If the representative of the underwriters exercises this unit purchase option, you will experience additional dilution.If the representative of the underwriter exercises its unit purchase over-allotment option, you will experience additional dilution.For a further description of the dilution that you will experience immediately after this offering, see “Dilution.” We do not know whether a market will develop for our common stock and warrants or what the market price of our common stock and warrants will be and as a result it may be difficult for you to sell your shares of our common stock and/or warrants. Prior to this offering, there has been no public market for our common stock and we do not expect any active market to develop for our warrants. Although we intend to apply to list our common stock and our Series A Warrants on the NASDAQ Capital Market, an active trading market for our securities may never develop or be sustained following this offering. If an active market for our securities does not develop, it may be difficult for you to sell shares or Series A Warrants you purchase in this offering without depressing the market price for the shares or at all. The initial public offering price for our common stock will be determined through negotiations with the underwriters and the negotiated price may not be indicative of the market price for our common stock after this offering. The initial public offering price may vary from the market price of our common stock and Series A Warrants after the offering. As a result of these and other factors, you may not be able to sell your shares of our common stock and Series A Warrants at or above the initial public offering price or at all. Further, an inactive market may also impair our ability to raise capital by selling shares of our common stock and may impair our ability to enter into strategic partnerships or acquire companies or products by using our shares of common stock as consideration. There is no public market for our Series B Warrants and we do not expect one to develop. We are offering units consisting of Series A Warrants together with the common stock in this offering.In addition, we are offering Series B Warrants separate from the units described above.We do not intend to apply for listing of the Series B Warrants on any securities exchange.Without an active market, the liquidity of our Series B Warrants will be limited. We will incur increased costs as a result of operating as a public company, and our management will be required to devote substantial time to new compliance initiatives. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. We will be subject to the reporting and other requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, and the Dodd-Frank Wall Street Reform and Protection Act, as well as rules subsequently adopted by the SEC and the NASDAQ Stock Market. These rules and regulations will require, among other things, that we file annual, quarterly and current reports with respect to our business and financial condition and establish and maintain effective disclosure and financial controls and corporate governance practices. We expect these rules and regulations to substantially increase our legal and financial compliance costs and to make some activities more time-consuming and costly, particularly after we are no longer an "emerging growth company" as defined in the recently enacted Jumpstart Our Business Startups Act of 2012, or the JOBS Act. Our management and other personnel will need to devote a substantial amount of time to these compliance initiatives. For example, we expect that these rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance. We estimate that we will incur between $200,000 and $500,000 annually in expenses in response to these requirements. -26- Table of Contents If we take advantage of specified reduced disclosure requirements applicable to an "emerging growth company" under the JOBS Act, the information that we provide to stockholders may be different than they might receive from other public companies. As a company with less than $1billion in revenue during our last fiscal year, we qualify as an "emerging growth company" under the JOBS Act. As an emerging growth company, we may take advantage of specified reduced disclosure and other requirements that are otherwise applicable generally to public companies. These provisions include: · only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced "Management's Discussion and Analysis of Financial Condition and Results of Operations" disclosure; · reduced disclosure about our executive compensation arrangements; · no non-binding advisory votes on executive compensation or golden parachute arrangements; · exemption from the auditor attestation requirement in the assessment of our internal control over financial reporting. We may take advantage of these exemptions for up to five years or such earlier time that we are no longer an emerging growth company. We would cease to be an emerging growth company if we have more than $1billion in annual revenues, we have more than $700million in market value of our stock held by non-affiliates, or we issue more than $1billion of non-convertible debt over a three-year period. We may choose to take advantage of some but not all of these reduced burdens. We have not taken advantage of any of these reduced reporting burdens in this prospectus, although we may choose to do so in future filings. If we do, the information that we provide stockholders may be different than you might get from other public companies in which you hold stock. If we fail to comply with the rules and regulations under the Sarbanes-Oxley Act, our operating results, our ability to operate our business and investors’ views of us may be harmed. We will be required to comply with the rules and regulations under the Sarbanes-Oxley Act. Section 404 of the Sarbanes-Oxley Act requires public companies to conduct an annual review and evaluation of their internal controls and attestations of the effectiveness of internal controls by independent auditors. Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a timely basis is a costly and time-consuming effort that will need to be evaluated frequently. Our failure to maintain the effectiveness of our internal controls in accordance with the requirements of the Sarbanes-Oxley Act could have a material adverse effect on our business. We could lose investor confidence in the accuracy and completeness of our financial reports, which could have an adverse effect on the price of our common stock.In addition, our efforts to comply with the rules and regulations under the Sarbanes-Oxley or new or changed laws, regulations, and standards may differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice. Regulatory authorities may investigate transactions disclosed in our “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and if legal proceedings are initiated against us, it may harm our business. -27- Table of Contents Our management has identified internal control deficiencies which we believe constitutes a material weakness. Any future material weaknesses or deficiencies in our internal control over financial reporting could harm stockholder and business confidence on our financial reporting, our ability to obtain financing and other aspects of our business. In connection with the preparation of our audited financial statements for the period from February 1, 2013 (inception) through December 31, 2013, we concluded that a material weakness existed in internal control over financial reporting and our disclosure controls. Specifically, our Chief Financial Officer currently performs all accounting related functions. In order to obtain proper segregation of accounting related duties, another person will have to be hired and duties allocated so this material weakness can be corrected.Although we are committed to continuing to improve our internal control processes, and although we will continue to diligently and vigorously review our internal control over financial reporting, any control system, regardless of how well designed, operated and evaluated, can provide only reasonable, not absolute, assurance that its objectives will be met. Therefore, we cannot be certain that, in the future, additional material weaknesses or significant deficiencies will not exist or otherwise be discovered. If our efforts to address the weakness identified are not successful, or if other deficiencies occur, these weaknesses or deficiencies could result in misstatements of our results of operations, restatements of our financial statements, a decline in our stock price and investor confidence or other material effects on our business, reputation, results of operations, financial condition or liquidity. If our stock price is volatile, our stockholders could incur substantial losses. Our stock price following this offering is likely to be volatile. The stock market in general and the market for medical products companies in particular have experienced extreme volatility that has often been unrelated to the operating performance of particular companies. As a result of this volatility, you may not be able to sell your common stock at or above the initial public offering price, if at all. The market price for our common stock may be influenced by many factors, including: · our ability to commercialize our products, if approved; · results from or delays of clinical trials of our products, as well as results of regulatory reviews relating to the approval of our products; · our decision to initiate a clinical trial, not to initiate a clinical trial or to terminate an existing clinical trial; · new products, products or new uses for existing products or technologies introduced or announced by our competitors and the timing of these introductions or announcements; · regulatory or legal developments in the United States and other countries; · developments or disputes concerning patent applications, issued patents or other proprietary rights; · the recruitment or departure of key scientific or management personnel; · variations in our financial results or those of companies that are perceived to be similar to us; · sales of common stock by us or our stockholders in the future, as well as the overall trading volume of our common stock; · market conditions in the medical products sectors; and · general economic, industry and market conditions and other factors that may be unrelated to our operating performance or the operating performance of our competitors, including changes in market valuations of similar companies. -28- Table of Contents We have broad discretion in the use of the net proceeds from this offering and may not use them effectively. Our management will have broad discretion in the application of the net proceeds from this offering and could spend the proceeds in ways that do not improve our results of operations or enhance the value of our common stock. The failure by our management to apply these funds effectively could result in financial losses that could have a material adverse effect on our business, cause the price of our common stock to decline and delay the development of our products. Pending their use, we may invest the net proceeds from this offering in a manner that does not produce income or that loses value. We do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We have never declared or paid cash dividends on our capital stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business, and we do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We believe it is likely that the Board of Directors will continue to conclude,that it is in the best interests of the Company and its shareholders to retain all earnings (if any) for the development of our business.In addition, the terms of any future debt agreements may preclude us from paying dividends. As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. A significant portion of our total outstanding shares are restricted from immediate resale but may be sold into the market in the near future, which could cause the market price of our common stock to drop significantly, even if our business is doing well. Sales of a substantial number of shares of our common stock in the public market could occur at any time. These sales, or the perception in the market that the holders of a large number of shares intend to sell shares, could reduce the market price of our common stock. After this offering, we will haveoutstandingshares of common stock. This includes the shares that we are selling in this offering, which may be resold in the public market immediately without restriction, unless purchased by our affiliates. Of the remaining shares,shares are currently restricted as a result of securities laws or lock-up agreements but will be able to be sold after the offering as described in the “Shares Eligible for Future Sale” section of this prospectus. We also intend to register all shares of common stock that we may issue under our equity compensation plans. Once we register these shares, they can be freely sold in the public market upon issuance, subject to volume limitations applicable to affiliates and the lock-up agreements described in the “Underwriting” section of this prospectus. The rights of the holders of common stock may be impaired by the potential issuance of preferred stock. The rights of the holders of common stock may be impaired by the potential issuance of preferred stock.Our board of directors has the right, without stockholder approval, to issue preferred stock with voting, dividend, conversion, liquidation or other rights which could adversely affect the voting power and equity interest of the holders of common stock, which could be issued with the right to more than one vote per share, and could be utilized as a method of discouraging, delaying or preventing a change of control. The possible negative impact on takeover attempts could adversely affect the price of our common stock. Although we have no present intention to issue any shares of preferred stock or to create any series of preferred stock, we may issue such shares in the future, as we have authorized (but not issued) 500,000 shares of preferred stock. If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline. The trading market for our common stock will depend in part on the research and reports that securities or industry analysts publish about us or our business. Securities and industry analysts do not currently, and may never, publish research on our Company. If no or too few securities or industry analysts commence coverage of our Company, the trading price for our stock would likely be negatively impacted. In the event securities or industry analysts initiate coverage, if one or more of the analysts who cover us downgrade our stock or publish inaccurate or unfavorable research about our business, our stock price would likely decline. If one or more of these analysts cease coverage of our Company or fail to publish reports on us regularly, demand for our stock could decrease, which might cause our stock price and trading volume to decline. -29- Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes statements that are, or may be deemed, "forward-looking statements." In some cases, these forward-looking statements can be identified by the use of forward-looking terminology, including the terms "believes," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should," "approximately" or, in each case, their negative or other variations thereon or comparable terminology, although not all forward-looking statements contain these words. They appear in a number of places throughout this prospectus and include statements regarding our intentions, beliefs, projections, outlook, analyses or current expectations concerning, among other things, our ongoing and planned discovery and development of products, the strength and breadth of our intellectual property, our potential and clinical trials, the timing of and our ability to make regulatory filings and obtain and maintain regulatory approvals for our products, the degree of clinical utility of our products, particularly in specific patient populations, expectations regarding clinical trial data, our results of operations, financial condition, liquidity, prospects, growth and strategies, the length of time that we will be able to continue to fund our operating expenses and capital expenditures, our expected financing needs and sources of financing, the industry in which we operate and the trends that may affect the industry or us. Industry and Market Data This prospectus contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other data about our industry. We obtained the industry and market data in this prospectus from our own research as well as from industry and general publications, surveys, and studies conducted by third parties, some of which may not be publicly available.Estimates, forecasts, and surveys are periodically updated by third parties and may materially impact projections in the future. USE OF PROCEEDS We estimate that the net proceeds from our issuance and sale ofunits and Series B Warrants in this offering will be approximately $assuming an initial public offering price of $6.25per unit and Series B Warrant which is the midpoint of the price range listed on the cover page of this prospectus, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us. If the underwriters exercise their over-allotment option in full, we estimate that the net proceeds from this offering will be approximately $. We intend to use those net proceeds primarily for seeking regulatory approval, clinical trials if required, product development and commercialization, continued research and development activities, maintenance and enforcement of existing and future patents, pursuit of existing patent applications and additional future patent applications. The remaining proceeds will be for working capital and other general corporate purposes, which may include the development, acquisition or in licensing of medical products’ companies or their technologies. We have no current commitments or binding agreements with respect to any material acquisition of or investment in any technologies, products or companies. -30- Table of Contents This expected use of the net proceeds from this offering represents our intentions based upon our current plans and business conditions. The amounts and timing of our actual expenditures may vary significantly depending on numerous factors, including the progress of our development efforts, the status of and results from clinical trials, as well as any collaborations that we may enter into with third parties for our products, and any unforeseen cash needs. As a result, our management will retain broad discretion over the allocation of the net proceeds from this offering. Pending our use of the net proceeds from this offering, we intend to invest the net proceeds in a variety of capital preservation investments, including short-term, investment grade, interest bearing instruments and U.S. government securities. We expect that the net proceeds from this offering, together with our existing cash and cash equivalents will enable us to fund our operating expenses and capital expenditure requirements for at least 18 months.Until such time, if ever, as we can generate substantial product revenues, we may finance our cash needs through a combination of equity offerings, debt financings, collaborations, strategic alliances and licensing arrangements.We do not have any committed external source of funds.If we are unable to raise additional funds through equity or debt financings when needed, we may be required to delay, limit, reduce or terminate our product development or future commercialization efforts or grant rights to develop and market product candidates that we would otherwise prefer to develop and market ourselves. DIVIDEND POLICY We have never declared or paid cash dividends on our common stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business. We do not intend to pay cash dividends to holders of our common stock in the foreseeable future. CAPITALIZATION We have two authorized classes of stock: Preferred Stock (500,000 shares authorized), and Common Stock (49,500,000) shares authorized). The following table sets forth our cash and cash equivalents and capitalization as of December 31, 2013: · on an actual basis; · on a pro forma as adjusted basis to give further effect to the issuance and sale of shares of our common stock in this offering at an assumed initial public offering price of $6.25 per unit and Series B Warrant, which is the midpoint of the price range listed on the cover page of this prospectus, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us. Our capitalization following the closing of this offering will be adjusted based on the actual initial public offering price and other terms of this offering determined at pricing. You should read this table together with the sections entitled "Selected Financial Data" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and the related notes included elsewhere in this prospectus. -31- Table of Contents As of December 31, 2013 Actual Pro Forma as Adjusted (1) Cash $ $ Stockholders’ Equity: Preferred stock, $.001 par value, 500,000 shares authorized, noneissued or outstanding actual, pro forma or pro forma as adjusted - - Common stock, $.001 par value, 49,500,000 shares authorized, 7,781,175 issued and outstanding actual;shares issued and outstanding pro forma;shares issued and outstanding pro forma as adjusted Common stock subscriptions ) Additional paid in capital Accumulated deficit ) Total stockholders’ equity $ $ (1)shares issued and outstanding, pro forma, as adjusted, includesshares of common stock included in the units being sold in this offering and does not includeshares of common stock issuable upon the full exercise of Series A Warrants included in the units being sold in this offering and the full exercise of Series B Warrants included in this offering as well. The number of shares of common stock to be outstanding after this offering is based on 7,781,175 shares outstanding as of December 31, 2013 and it does not include: · 1,150,000 shares of our common stock available for future issuance as of March 31, 2014 under our 2013 Stock Incentive Plan of which options to purchase 60,000 shares of common stock have been granted at a price of $2.50 per share; and · up toshares of common stock issuable upon the full exercise of the Series A Warrants and the Series B Warrants offered hereby; · shares of common stock underlying the unit-purchase warrants to be issued to the representative of the underwriters in connection with this offering,at an exercise price per share equal to 120% of the public offering price, plus up toshares,Series A Warrants andSeries B Warrants if the over-allotment unit purchase option is exercised in full. The pro forma as adjusted data is illustrative only and will be adjusted based on the actual initial public offering price and other terms of this offering determined at pricing. -32- Table of Contents DILUTION If you purchase any of the units and Series B Warrants offered by this prospectus, your ownership interest will be diluted immediately to the extent of the difference between the initial public offering price per share of our common stock and the pro forma net tangible book value per share of our common stock after this initial public offering. Our historical net tangible book value as of December 31, 2013 was $2.6million, or $0.34 per share of our common stock. Historical net tangible book value per share represents the amount of our total tangible assets less total liabilities, divided by the number of shares of our common stock outstanding. After giving effect to the sale ofunits and Series B Warrants in this offering an assumed initial public offering price of $6.25per unit and Series B Warrant, which is the midpoint of the price range listed on the cover page of this prospectus, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, our pro forma net tangible book value as of December 31, 2013 would have been $, or $per share. This represents an immediate increase in pro forma net tangible book value per share of $to existing stockholders and immediate dilution of $in pro forma net tangible book value per share to new investors purchasing common stock in this offering. Dilution per share to new investors is determined by subtracting pro forma net tangible book value per share after this offering from the initial public offering price per unit and Series B Warrant paid by new investors. The following table illustrates this dilution on a per share basis. Assumed Initial Public Offering Price Per Share $ Historical Net Tangible Book Value per share as of December 31, 2013 $
